Citation Nr: 1034897	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-33 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for post 
concussion encephalopathy with headaches, due to skull fracture.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from February 1962 to June 
1966.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran had initially requested a Board hearing in this case, 
but he cancelled that hearing request in November 2009 and 
elected not to reschedule the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks an increased evaluation for his service-
connected post concussion encephalopathy with headaches, due to 
skull fracture.  The Board finds that additional development is 
necessary before a decision on the merits of the claim can be 
reached.

Additionally, the claim for TDIU is inextricably intertwined with 
the increased rating claim for post concussion encephalopathy 
with headaches, due to skull fracture, as this is the Veteran's 
only service connected disability.  As such, the disposition of 
the increased rating claim may impact the TDIU claim.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).  Therefore, a decision on the TDIU issue is 
deferred pending the disposition of the increased rating claim.  

The most recent VA examinations addressing the Veteran's service-
connected post concussion encephalopathy with headaches, due to 
skull fracture were conducted in November 2004 and February 2005.  
It has now been more than 5 years since the Veteran was last 
evaluated and a matter critical to the adjudication of an 
increased rating claim is identifying the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994), 
(where an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability).

The Veteran's representative has requested a Remand for a new 
examination, indicating that the last examination was old and did 
not reflect the current status of the Veteran's symptomatology.  
In a statement provided in October 2006, the Veteran indicated 
that the symptomatology attributable to his service-connected 
condition includes: headaches; sleeplessness; impairment of 
thought process; and short-term memory loss.  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  However, in 
this case, the Board believes that supplemental information is 
required prior to the adjudication of the claim on appeal and 
that a current evaluation of the Veteran's service-connected 
disorder would prove helpful in adjudicating the merits of the 
claim, as essentially it is contended that the condition has 
increased in severity since last evaluated in 2005.  Therefore, a 
new and contemporaneous VA examination should be administered to 
determine the manifestations and level of severity associated 
with the Veteran's skin disorder.  See 38 C.F.R. § 3.159 (2009); 
see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last examination); 
see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating 
that, where the record does not adequately reveal the current 
state of claimant's disability, fulfillment of the statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination).

The Board also notes that as it currently stands, the Veteran's 
service connected residuals of a skull fracture with chronic 
headaches are evaluated under 38 C.F.R. §4.130, Diagnostic Code 
(DC) 8045.  Under DC 8045, VA assigns a 10 percent rating for 
purely subjective complaints following trauma, such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain trauma.  
Purely neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., resulting from brain 
trauma are rated under the diagnostic codes specifically dealing 
with such disabilities.  38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2008).

The regulations for the evaluation of brain disease due to trauma 
or traumatic brain injuries (TBI) were revised effective October 
23, 2008.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The 
revisions to Diagnostic Code 8045 are applicable for claims 
received by VA on or after October 23, 2008.  73 Fed. Reg. 54693 
(Sept. 23, 2008).  Under the revised criteria associated with DC 
8045 used to evaluate traumatic brain injuries (TBI), there are 
three main areas of dysfunction that may result from TBI and have 
profound effects on functioning: cognitive (which is common in 
varying degrees after TBI), emotional/behavioral, and physical.  
Each of these areas of dysfunction may require evaluation under 
the new criteria.

Note (5) which accompanies the revised criteria discussed under 
DC 8045 provides that a veteran whose residuals of TBI are rated 
under a version of § 4.124a, diagnostic code 8045, in effect 
before October 23, 2008 (as is the case here) may request review 
under diagnostic code 8045, irrespective of whether his or her 
disability has worsened since the last review.  VA will review 
that veteran's disability rating to determine whether the veteran 
may be entitled to a higher disability rating under diagnostic 
code 8045.  A request for review pursuant to this note will be 
treated as a claim for an increased rating for purposes of 
determining the effective date of an increased rating awarded as 
a result of such review; however, in no case will the award be 
effective before October 23, 2008.  For the purposes of 
determining the effective date of an increased rating awarded as 
a result of such review, VA will apply 38 CFR 3.114, if 
applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective 
October 23, 2008).

A liberal interpretation of the request for a new examination 
might also be construed as a request for application of the 
aforementioned new regulations.  Thus, based on these 
circumstances, the Board concludes that a new VA examination, 
conducted pursuant to the newly implemented rating criteria (and 
the revised Traumatic Brain Injury Examination Worksheet), is 
warranted.

As the case is being remanded for other reasons, the Board will 
also request any VA records dated from August 2006 forward, as it 
appears that the Veteran receives treatment for his service-
connected condition on a somewhat regular basis.  38 C.F.R. 
§ 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (indicating VA has constructive, if not actual, notice of 
these additional treatment records because they are generated 
within VA's healthcare system).

The Veteran is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated from August 2006, forward.  
The RO should also obtain any VA vocational 
rehabilitation records, and associate them 
with the claims file.  

2.  The Veteran should be scheduled for a 
VA examination by a physician with training 
in matters involving head injuries/TBI, for 
an opinion as to the current nature and 
severity of his service-connected for post 
concussion encephalopathy with headaches, 
due to skull fracture.  The Veteran and his 
representative should be informed of the 
scheduled examination, as well as the 
consequences for the Veteran's failure to 
appear, and a copy of this notification 
should be associated with the Veteran's 
claims file.

The examiner should, to the extent 
possible, elicit a complete history from 
the appellant, and specifically identify: 
(a) all subjective manifestations directly 
attributable to the closed head injury - 
such as headaches, sleeplessness, memory 
loss and any impairment in thought process 
- as reported by the Veteran; (b) whether 
the appellant suffers from multi-infarct 
dementia due to his head injury and if so 
identify the manifestations and severity of 
occupational and social impairment 
associated with that disorder; (c) any 
purely neurological symptoms attributable 
to the service-connected disability - such 
as seizures, and facial nerve paralysis; 
and (d) provide an opinion regarding the 
impact of residuals of the head 
injury/skull fracture on the appellant's 
ability to work, specifically addressing 
whether the service-connected condition 
renders the Veteran unemployable or is 
productive of limitations to employability 
(with explanation of such limitations).

The examiner is asked to fully assess the 
residuals of the Veteran's service-
connected post concussion encephalopathy 
with headaches, due to skull fracture. and 
fully complete the newly revised TBI 
examination worksheet.  In this regard, the 
examiner should provide specific opinions 
addressing, since October 23, 2008, the 
degree to which the service-connected 
disability is manifest by facets of 
cognitive impairment including to memory, 
attention, concentration, executive 
functions; judgment; social interaction; 
orientation; motor activity; visual spatial 
orientation; subjective symptoms; 
neurobehavioral effects; communication; and 
consciousness.

Prior to the examination, the claims folder 
should be made available to the examiner 
for review of the case and a notation to 
the effect that this review took place 
should be included in the report.  Opinions 
should be provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.

4.  Following completion of the above, the 
claims should be readjudicated.  With 
respect to the adjudication of the 
increased rating claim for residuals of a 
skull fracture, the RO is requested to 
apply the former and revised criteria of 
8045 (as appropriate with respect to the 
applicable effective dates) and to consider 
whether an increased evaluation might be 
warranted under any other diagnostic code.  
The RO is also requested to consider 
whether an extraschedular evaluation is 
warranted under 38 C.F.R. § 3.321(b) for 
the Veteran's service-connected disability.  
Following disposition of the increased 
rating claim, including extra schedular 
consideration, the Veteran's TDIU claim 
should be adjudicated.  If any benefit 
sought is not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate review 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


